Citation Nr: 1810190	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-19 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to herbicide exposure.

3.  Entitlement to service connection for a psychiatric disability, to include anxiety disorder and posttraumatic stress disorder (PTSD), claimed as secondary to non-Hodgkin's lymphoma.  


REPRESENTATION

Veteran represented by:	Daniel G. Curry, Attorney




ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This case was previously remanded by the Board in June 2015.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.

In his substantive appeal, the Veteran requested a hearing before a Veteran's Law Judge of the Board.  See VA Form 9, Appeal to Board of Veterans' Appeals, received June 2013.  In October 2014, however, the Veteran's representative submitted a form indicating that he wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.  

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  See VA Form 21-526b, Veteran's Supplemental Claim for Compensation, received March 2011.  The medical evidence of record includes diagnoses for psychiatric disabilities other than PTSD.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.


FINDINGS OF FACT

1.  The Veteran did not serve in an area in which exposure to herbicide agents may be presumed; and there is no probative evidence showing that he was exposed to herbicides in service.

2.  There is no probative evidence of record linking the Veteran's current diabetes mellitus, type II to his active service.

3.  There is no probative evidence of record linking the Veteran's current non-Hodgkin's lymphoma to his active service. 

4.  The Veteran does not currently have PTSD.

5.  The Veteran does not allege that his anxiety disorder had its onset in service; non-Hodgkin's lymphoma is not service connected, and thus service connection on a secondary basis is precluded as a matter of law.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  

2.  The criteria for service connection for non-Hodgkin's lymphoma have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).    

3.  The criteria for service connection for PTSD have not met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125, 4.130 (2017).

4.  The criteria for service connection for an acquired psychiatric disability other than PTSD claimed as secondary to non-Hodgkin's lymphoma have not met.  38 U.S.C. §§ 1110, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has not been provided a VA examination in connection with his claims for service connection for diabetes mellitus, type II and non-Hodgkin's lymphoma.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, and 3.317, manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  In this case, there is no indication that the claimed disabilities or symptoms may be associated with an established event, injury, or disease in service.  Specifically, the Veteran contends that his non-Hodgkin's lymphoma and diabetes mellitus, type II, are causally related to in-service exposure to herbicide agents.  As discussed below, however, there is no credible evidence that the Veteran served in an area in which exposure to herbicide agents may be presumed, or that he was actually exposed to herbicides in service.  Therefore, a VA examination is not required in this case.

Analysis-Non-Hodgkin's Lymphoma and Diabetes Mellitus, Type II

The Veteran has submitted claims of service connection for non-Hodgkin's lymphoma and diabetes mellitus, type II.  The medical evidence of record shows that the Veteran has current diagnoses for non-Hodgkin's lymphoma and diabetes mellitus, type II.  The service treatment records are silent as evidence of non-Hodgkin's lymphoma or diabetes mellitus, type II.  The Veteran does not contend, and the record does not show, that non-Hodgkin's lymphoma or diabetes mellitus, type II, were present in service.

The Veteran contends that his post-service non-Hodgkin's lymphoma and diabetes mellitus, type II, are due to exposure to herbicides while he was stationed in Okinawa, Japan, between December 1970 and August 1971.  For the following reasons, the Board concludes that the claims must be denied because there is no probative evidence demonstrating that the Veteran was actually exposed to herbicides during active service or that his non-Hodgkin's lymphoma and/or diabetes mellitus, type II, are medically attributable to his active service on any other basis.  

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Generally, the regulation applies where an enumerated disease becomes manifest to a compensable degree at any time after active service.  38 C.F.R. § 3.307(a)(6)(ii).  Non-Hodgkin's lymphoma and diabetes mellitus, type II, are included in the list of enumerated diseases.  The presumptive regulations, however, do not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As to the Veteran's contentions that he was exposed to herbicides while serving in Okinawa, Japan, the VA Adjudication Procedure Manual provides procedures for verifying herbicide exposure in locations other than the Republic of Vietnam or the Demilitarized Zone in Korea.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, 7.a (August 7, 2015).  Specifically, the Veteran should be asked for the approximate dates, location, and nature of the alleged exposure.  If this information is received, VA should furnish the Veteran's detailed description to the Compensation Service and request a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as claimed.  If the Compensation Service's review does not confirm that herbicides were used as claimed, and if sufficient information to permit a search by the Joint Services Records Research Center (JSRRC) has been provided, a request for verification of exposure to herbicides should be sent to that entity.

The Veteran has provided several statements regarding his alleged exposure to herbicides.  He has stated that Agent Orange was sprayed, stored and transported in Okinawa while he was stationed at Kadena Air Force Base.  See, e.g., Correspondence received May 2012.   

VA has attempted to verify the Veteran's reported exposure to herbicides.  In May 2005 the RO made a Personal Information Exchange System (PIES) request, requesting any documents that demonstrate exposure to herbicides.  A June 2005 response indicates there are no records of exposure to herbicides.  In a May 2016 memorandum that describes the steps taken in the attempt to verify the Veteran's reported exposure, the RO made a formal finding that sufficient information required to verify herbicide exposure does not exist.  The Board has reviewed the service records, and concludes that they do not contain evidence of in-service exposure to herbicides.  

In April 2016, the Compensation Service indicated that the DOD has provided a list of locations outside Vietnam and the Korean Demilitarized Zone where tactical herbicides, such as Agent Orange, were used, tested, or stored.  The Compensation Service noted that the list does not contain names of individuals involved with the tactical herbicides, and does not reference routine base maintenance activities, such as range management, brush clearing, and weed killing.  It further notes that such activities were accomplished with commercial herbicides on all military bases worldwide, and that commercial herbicides do not fall under the regulations governing tactical herbicides at 38 C.F.R. § 3.307(a)(6)(i).  Regarding the Veteran's contentions, the Compensation Service concluded that the DOD list does not show any use, testing, or storage of tactical herbicides at Kadena Air Base in Okinawa, Japan.  Therefore, Compensation Service could provide no evidence to support the Veteran's claim that he was exposed to herbicides in Okinawa.   

The RO then sent a request for verification of exposure to herbicides to the JSRRC, as instructed in the VA Adjudication Procedure Manual.  The JSRRC provided a response in May 2016 stating there was no record of Agent Orange exposure.  Thus, the Veteran's claimed exposure to herbicides in Okinawa, Japan, was not verified through a review of the evidence of record, a PIES request, a request to Compensation Service, or a request to JSRRC.  

In support of his assertion that he was exposed to herbicides in Okinawa, the Veteran cites to several prior Board decisions for other veterans in which the Board granted service connection based on exposure to herbicides in Okinawa.  One of the decisions by the Board was also cited in a news article in The Japan Times, which the Veteran submitted to show that the Board had generally conceded the presence of herbicides on Okinawa.  The Veteran also submitted internet-based articles that argue that Agent Orange was used and stored in Okinawa, Japan, during the1960s.  The Board notes, however, that each decision by the Board is necessarily based on review of the evidence of record in a particular claims file and has no precedential value toward adjudication of appeals by other claimants, even those who may appear to be similarly situated.  See 38 C.F.R. § 20.1303.  Furthermore, the present appeal can be distinguished from the earlier cases before the Board because the record in the present case contains evidence against the presence of herbicides on Okinawa, based on research of pertinent government records that was not cited in the prior Board decisions, and that may not have even been available to the Board at the time those decisions were made.  Moreover, The Japan Times and internet-based articles are based wholly on the findings included in a prior Board decision without any additional evidence being added regarding actual use of herbicides in Okinawa.  For this reason, the Board places no probative value on the newspaper and internet-based articles.

Based on the above, the Board finds there is no probative evidence supporting a finding that the Veteran was exposed to herbicides during his active service.  The Veteran is competent to report on what he observed, but the Board places greater probative value on the actual research conducted by the government, based on historical documents, which indicates that tactical herbicides were not present in Okinawa during the Veteran's period of active service, and suggests that the chemicals the Veteran witnessed were likely commercial herbicides that do not fall under the regulations governing tactical herbicides at 38 C.F.R. § 3.307(a)(6)(i).  The Veteran's reports of what he observed do not confirm the presence of tactical herbicides such that exposure to such herbicides is warranted on a presumptive basis.  As such, the Veteran's assertion that he was exposed to tactical herbicides is based on supposition, and is contrary to other evidence of record.  The probative evidence of record, which is based on review of actual government records, weighs against the Veteran's suppositions.

Finally, the Veteran's service treatment records are absent for evidence of in-service treatment for a non-Hodgkin's lymphoma or diabetes mellitus, type II.  In addition, there is no competent evidence of record linking the Veteran's current non-Hodgkin's lymphoma and diabetes mellitus, type II to his active service on a direct basis.  Therefore, the record does not show that the Veteran's non-Hodgkin's lymphoma and/or diabetes mellitus, type II, had their onset during his active service or are otherwise etiologically related to his active service on a direct basis.  See Combee, 34 F.3d at 1043.

In summary, there is no competent, probative evidence of record linking the Veteran's non-Hodgkin's lymphoma and/or diabetes mellitus, type II, to his active service, to include the claimed exposure to herbicides.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for non-Hodgkin's lymphoma and diabetes mellitus, type II.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis-PTSD

The Veteran seeks entitlement to service connection for PTSD; however, the record does not show that PTSD has been diagnosed by a competent medical source.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The VA treatment records do not show such a diagnosis.  The June 2011 VA examiner reviewed the record, interviewed the Veteran, and conducted an in-person examination, and determined that the Veteran has a diagnosis for anxiety disorder NOS, but does not meet the diagnostic criteria for PTSD.  The Board acknowledges the Veteran's assertions that he has PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), the diagnosis of a specific psychiatric condition such as PTSD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Establishing PTSD as a disability for VA purposes requires diagnostic testing and a diagnosis conforming to the criteria as set forth in the Diagnostic and Statistical Manual for Mental Disorders.  38 C.F.R. §§ 4.125, 4.130.  The Veteran has not been shown to possess the medical expertise or knowledge required to diagnose a disability such as PTSD.  Therefore, because the Veteran is a lay witness, his statements do not constitute competent evidence of a diagnosis of PTSD conforming to either the DSM-IV or the DSM-5.  The Board instead affords probative value to the medical evidence of record, which shows that the VA examiner and VA physicians have considered the Veteran's reported psychiatric symptoms and have declined to provide a formal diagnosis of PTSD.

Accordingly, the competent medical evidence of record does not show that the Veteran had a diagnosis of PTSD during or in proximity to the relevant appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  As noted above, in the absence of proof of a current disability, there can be no valid claim for entitlement to service connection.  Brammer, 3 Vet. App. at 225.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for PTSD.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for an Acquired Psychiatric Disability other than PTSD

The Veteran contends that he has anxiety disorder that is secondary to his non-Hodgkin's lymphoma.  Specifically, the Veteran contends that his anxiety disorder should be service-connected as secondary to his non-Hodgkin's lymphoma.  See, Correspondence received May 2015.  

The Veteran contends his anxiety disorder, NOS is caused by his non-Hodgkin's lymphoma.  Since the Veteran does not allege direct service connection, nor does the record raise this entitlement, the Board will restrict its analysis to secondary service connection only.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board does not err in failing to discuss service connection on a direct basis when neither appellant nor record raises the theory). 

As discussed above, the Board denied the Veteran's claims for non-Hodgkin's lymphoma.  Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  The threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.

Inasmuch as service connection for non-Hodgkin's lymphoma has been denied, a threshold legal requirement for establishing secondary service connection is not met, i.e., it is not shown that the primary disability alleged to have caused or aggravated the disability for which service connection is sought is service-connected.  Accordingly, the claim for anxiety disorder, NOS is legally insufficient, and must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 










	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for non-Hodgkin's lymphoma, to include as due to herbicide exposure is denied.

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure is denied.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disability other than PTSD, to include as secondary to non-Hodgkin's lymphoma is denied.   




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


